 



Exhibit 10.____
Confidential treatment has been requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidential treatment request. Omissions are designated by three
asterisks (***). A complete version of this document is being filed separately
with the Securities and Exchange Commission.
AMENDED AND RESTATED LICENCE AGREEMENT
THIS AMENDED AND RESTATED LICENCE AGREEMENT MADE as of January 1, 2006
BETWEEN:
WAL-MART CANADA CORP.
(formerly, WAL-MART CANADA INC.)
(hereinafter called the “Licensor”)
OF THE FIRST PART
-and-
PCA PHOTO CORPORATION OF CANADA, INC.
(hereinafter called the “Licensee”)
OF THE SECOND PART
-and-
PCA INTERNATIONAL, INC.
(hereinafter called the “Guarantor”)
OF THE THIRD PART
WHEREAS:

1.   the Licensor is the owner and operator of a discount department store chain
under the trade name/trade mark Wal-Mart at several locations within Canada;  
2.   the Licensee, the Licensor and the Guarantor entered into a licence
agreement made the 9th day of February, 1996, as amended and supplemented,
wherein Licensor agreed to grant to the Licensee licences to operate portrait
studios in certain of the Licensor’s stores (the “Original Agreement”);   3.  
the Licensor, the Licensee and the Guarantor wish to enter into this Agreement
for the purposes of amending and restating the framework within which the
aforesaid licences shall operate;   4.   the Guarantor has executed this
Agreement for the purpose of guaranteeing the obligations of the Licensee under
this Agreement.

          NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
mutual covenants, conditions and agreements herein contained, other good and
valuable consideration and the sum

 



--------------------------------------------------------------------------------



 



 2
of Five Dollars ($5.00) paid by each party to the other (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto do hereby
covenant and agree, each with the other, as follows:
1.00 Definitions and Recitals
1.01 For the purposes of this Agreement the following terms shall have the
meanings hereafter ascribed to them:
“Business Day” shall mean any day of the week except a Saturday, Sunday, or a
statutory holiday in the Province of Ontario;
“Commencement Date” shall have the meaning ascribed to it in section 4.10
hereof;
“Gross Sales” shall mean the entire amount of all revenue and receipts, whether
from cash, cash equivalent, credit, or otherwise, of all sales of merchandise
(including gift and merchandise certificates), services provided, and any other
business activity conducted in connection with the Licensee’s Businesses,
including mail or telephone orders received or filled in connection with any of
the Licensee’s Businesses, deposits not refunded to purchasers, orders taken,
although said orders may be filled elsewhere, sales to employees, sales through
vending machines or other devices, and sales by a concessionaire, licensee,
third person or otherwise in relation to the Licensee’s Businesses. Each sale
upon installment or credit shall be treated as a sale for the full price in the
week during which such sale was made, irrespective of the time when the Licensee
receives payment from its customer. No deduction shall be allowed for
uncollected or uncollectable credit accounts, unless and until same have been
incapable of collection by the Licensee for a period of six (6) months following
the occurrence of such sale, provided that in the event that same is
subsequently collected, whether in whole or in part, such collected amount shall
be added to Gross Sales as at the date of collection. “Gross Sales” shall not
include, however, (i) any sums collected and paid out for any sales or goods and
services tax imposed by any duly constituted governmental authority on any sale
effected in connection with the Licensee’s Businesses; (ii) the exchange of
merchandise between the various locations of the Licensee, if any, where such
exchanges are made solely for the convenient operation of the business of the
Licensee and not for the purpose of consummating a sale which has theretofore
been made in connection with one of the Licensee’s Businesses and/or for the
purpose of depriving the Licensor of the benefit of a sale which otherwise would
be made in connection with one of the Licensee’s Businesses; (iii) the amount of
returns to shippers or manufacturers, nor the amount of any cash or credit
refund made upon any sale where the merchandise sold, or some part thereof, is
thereafter returned by purchaser and accepted by the Licensee; or (iv) sales of
the Licensee’s trade fixtures;
“Licence Fee” shall have the meaning ascribed to it in section 4.01;
“Licence Schedule” shall mean the executed licence schedules forming Schedule
“A” attached hereto and forming a part of this Agreement, together with any New
Store Licence Schedules;
“Licensed Premise” shall mean such physical area within a Store as the Licensor
shall designate from time to time in its sole, absolute, and unfettered
discretion for the Licensee’s Business, with





--------------------------------------------------------------------------------



 



  3
respect to those Stores for which a Licence Schedule has been executed by the
parties from time to time. For greater certainty “Licensed Premise” shall not
include any Licensed Premise with respect to which the application of this
Agreement has been terminated save and except as referred to in any
Article 12.00 and any other provision of this Agreement expressed to survive the
termination of this Agreement; and “Licensed Premises” shall mean more than one
or all of the Licensed Premises collectively, as the case may be;
“Licensee’s Business” shall mean the operation of a portrait studio department
under the Trade Name within a Licensed Premise, whereby only the following
merchandise is sold, and/or the following services are provided to the public:
the taking and sale of portrait photographs and of passport and citizenship
photographs, the sale of photography-related accessories, picture frames and
other portrait accessories that do not compete with those sold by the Licensor
from time to time in its stores, the sale of photographic plaques, the copying
and restoration of old photographs, and the provision and sale of photographic
lamination services, together with such other services and/or merchandise as may
be approved by the Licensor in writing from time to time, in its sole absolute
and unfettered discretion, which approval may be withheld for any reason
whatsoever; and “Licensee’s Businesses” shall mean more than one or all of the
Licensee’s Businesses collectively, as the case may be;
“New Store Licence Schedule” shall mean a new store licence schedule executed by
the parties in substantially the form set forth in Schedule “B” attached hereto
and forming part of this Agreement;
“Stores” shall mean those retail establishments owned and operated by the
Licensor from time to time (including, without in any way limiting the
generality of the foregoing, any indoor or enclosed mall area within which the
Licensor is entitled to sell merchandise) as more particularly set forth in
Licence Schedule; and “Store” shall mean any one of the Stores;
“Term” shall have the meaning ascribed to it in section 3.01;
“Trade Name” shall mean “Wal-Mart Portrait Studio”;
“week” shall mean the period commencing at the opening of business each Saturday
and ending at the close of business on the immediately following Friday.
1.02 The recitals hereinbefore contained are true and correct and form an
integral part of this Agreement.
1.03 This Agreement hereby supercedes and replaces the Original Agreement,
including all amendments and supplements thereto and licence schedules created
thereunder. For greater certainty, the Original Agreement and all related
licence schedules are hereby terminated, subject to any provisions expressly
intended to survive termination thereof.
2.00 Licence
2.01 Subject to the provisions of this Agreement, the Licensor hereby grants to
the Licensee and the Licensee does hereby accept the non-exclusive the right and
licence to carry on the Licensee’s Businesses in the Stores during the Term for
the purposes set forth in section 5.01. Notwithstanding the foregoing, the

 



--------------------------------------------------------------------------------



 



 4
sales area of the Licensee is to be an integral part of each Store, and neither
party shall limit access thereto or the flow of customer traffic through such
area. For greater certainty, the Licensor shall at all times maintain care,
control and access to the Licensed Premises.
2.02 The Licensor shall be entitled from time to time to unilaterally relocate a
Licensed Premise within a Store for any reason whatsoever acting reasonably, by
the delivery of written notice to that effect to the Licensee. The Licensee
shall comply with the said notice and effect such work as the Licensor
stipulates is necessary for it to make the Licensed Premise comply with the said
notice, and where such relocation is at the request of Licensor, the Licensor
shall reimburse the Licensee for reasonable construction costs actually incurred
to effect such relocation (which for greater certainty shall not include any
charge for administrative work or overhead of the Licensee connected with such
move, or for any loss of business or lack of trade during any period within
which the Licensee’s business operations are interrupted by the Licensor).
Notwithstanding the foregoing, the Licensee will be responsible for all costs
related to flooring, wall-covering materials and millwork in respect of such
work and for all non-construction related costs. Further, where the relocation
is at the request of the Licensee, Licensee shall be responsible for all
construction related costs as well.
     The Licensor shall be further entitled if the Licensor ceases operation of
a Store and commences the operation of a new Store in the same market area, to
unilaterally relocate the Licensed Premise of the old Store to the new Store, by
the delivery of written notice to that effect to the Licensee. The Licensee
shall comply with the said notice and effect such work as the Licensor
stipulates is necessary for it to make the Licensed Premise comply with the said
notice at Licensee’s sole cost and expense.
     In the event that any such relocation precludes the Licensee from operating
its business as a result of work necessary to be effected by the Licensor to
facilitate such relocation, the Licensee shall not be required to pay the
Licence Fee in connection with the affected Licensed Premise for the period of
such interruption. The Licensor shall be entitled, acting reasonably, to
designate the time and manner within which the aforesaid work shall be effected
by the Licensee by the inclusion of same in the aforesaid notice, in which case
the Licensee shall comply with same. The Licensee covenants and agrees to effect
such work in a diligent and expedient fashion and to ensure that the area
wherein the Licensed Premise was formerly located is restored to its original
condition.
2.03 The Licensee, its employees, agents, contractors, service personnel, and
customers shall have, subject to section 2.04, in common with all other persons
entitled thereto, free access to and use of all entrances, stairways, aisles,
corridors, washrooms, and other areas open to the public within a Store from
time to time as the Licensor shall designate during such time(s) as the Licensee
shall operate its business within the Licensed Premise in such Store.
2.04 Notwithstanding section 2.03, the Licensee, its employees, agents,
contractors, and service personnel shall only have access to such portions of a
Store as the Licensor or its Store manager shall designate from time to time for
the purpose of transporting supplies, equipment, merchandise, goods, trade
fixtures, and/or such other chattels as the Licensee may require from time to
time, to and from the Licensed Premise. The Licensor shall retain exclusive
possession and control of all keys and security codes to the Store and its
security systems.

 



--------------------------------------------------------------------------------



 



 5
2.05 The Licensor shall have the right to install through or upon the Licensed
Premises such pipes, aisles, conduits, wires, apparatus, and other physical
installations in connection with any service system as may be proper or useful
for the Licensor’s operations, but the same shall be installed so as to
interfere as little as possible with the Licensee’s use of the Licensed
Premises.
2.06 The Licensee acknowledges that it has examined the Licensed Premises in the
Stores and is thoroughly familiar with the condition thereof and accepts each
Licensed Premise in the condition existing as at their respective Commencement
Dates.
2.07 In the event that the parties shall from time to time desire that this
Agreement shall extend to any additional retail premises operated by the
Licensor, the parties shall give effect to same by executing a New Store Licence
Schedule.
3.00 Term
3.01 Subject to section 3.02, this Agreement and the licences created pursuant
to this Agreement shall commence on the date hereinabove set forth and, subject
to earlier termination as provided for in this Agreement, continue in effect for
a term ending at 12:00 midnight on the day which is five (5) years following the
date of this Agreement (the “Term”).
3.02 Notwithstanding the provisions of section 3.01, in the event that a Licence
Schedule stipulates a later or earlier date of expiration than that set forth in
section 3.01, the “Term” in respect of the Licensee’s Business governed by such
Licence Schedule and the application of this Agreement thereto, shall commence
on the Commencement Date set forth in such Licence Schedule, and end at 12:00
midnight on the date set forth in such Licence Schedule.
3.03 The Licensor shall have the option to unilaterally renew the Term with
respect to any of the Licensee’s Businesses for two (2) renewal periods of two
(2) years for each such renewal, by delivery of written notice to that effect to
the Licensee on or before the date which is thirty (30) days prior to the expiry
of the Term with respect to such Licensee’s Business. The terms of this
Agreement and the license(s) created pursuant to this Agreement shall be
continued for the renewal period, upon the exercise of any such option to renew
by the Licensor.
4.00 Licence Fees
4.01 The Licensee shall pay a licence fee (the “Licence Fee”) to the Licensor in
respect of each of the Licensee’s Businesses in:

  (i)   an amount equal to *** of the total Gross Sales made by the Licensee,
its employees, concessionaires, agents, licensees, contractors, successors and
assigns in connection with each Licensee’s Business located within the front
area of the respective Store; and     (ii)   an amount to *** of the total Gross
Sales made by the Licensee, its employees, concessionaires, agents, licensees,
contractors, successors and assigns in connection with each Licensee’s Business
located other than within the front area of the respective Store.

 



--------------------------------------------------------------------------------



 



 6
For greater certainty, determination of whether a Licensed Premise is located
within the front area of a Store shall be set out in the applicable Licence
Schedule.
The Licensee covenants and agrees to pay the Licence Fee to the Licensor for
each of the Licensee’s Businesses weekly, on the date which is ten (10) Business
Days following the end of each week.
4.02 In addition, the Licensee shall bear the cost of and pay to the Licensor
all applicable sales, goods and services, value added and other taxes (the
“Taxes”) exigible from time to time with respect to any payment by it under this
Agreement, in accordance with the provisions of the legislation imposing such
Taxes. The Licensee shall pay the Taxes to the Licensor on the date that it is
required to make the payment to the Licensor to which such Taxes apply.
4.03 The Licensee shall deliver to the Licensor together with each Licence Fee
payment on the date which is ten (10) days following the end of each week, a
sales report (the “Sales Report”) for the immediately preceding week containing
such information and in the format set forth in Schedule “C” attached hereto and
forming a part of this Agreement. For greater certainty, the parties acknowledge
and agree that the Sales Report shall be prepared individually for each of the
Licensee’s Businesses and shall specify the Gross Sales for the immediately
preceding week, and all preceding weeks in the year, together with year to date
totals shown adjacent to the budgeted amounts for same previously agreed to with
the Licensor, Licence Fee, and Taxes for the applicable Licensee’s Business,
together with a summary indicating the totals of same for all of the Licensee’s
Businesses collectively. The Licensee further covenants to provide a Sales
Report detailing the foregoing information for the immediately preceding year
applicable to the Licensee’s Businesses, on the date which is thirty (30) days
following the completion of such year. The Licensee covenants and agrees to make
all of its records pertaining to the Licensee’s Businesses available to the
Licensor and its agents for inspection and/or audit forthwith following the
receipt by it of one (1) Business Day’s prior written notice from the Licensor
and/or its agents requesting same. The Licensee covenants and agrees to retain
all such records for a minimum of two (2) years following the end of each year
of the Term. The Licensee shall provide the Sales Report to the Licensor
prepared using Microsoft Excel™ and providing such file electronically as
instructed by Licensor as well as on paper.
4.04 The parties covenant and agree to re-adjust any under or over payments of
the Licence Fee, and/or Taxes payable under this Agreement with respect to the
immediately preceding year of the Term, within fifteen (15) days following any
of the delivery by the Licensee to the Licensor of the annual Sales Report
referred to in s. 4.03, the date that a legitimate written request therefor by
the other party based on a reporting error and/or other failure to comply with
this Agreement, and/or the date that the Licensee becomes aware that it has
effected an underpayment or overpayment to the Licensor. If a statement of Gross
Sales submitted by the Licensee in respect of one of the Licensee’s Businesses
is found to be incorrect, so that such error resulted in an under-reporting of
Gross Sales to the Licensor which is greater than 3.5% of the Gross Sales for
such Licensee’s Business for the applicable year, the Licensee shall pay all
costs incurred by the Licensor with respect to any audits of the Licensee’s
books and records for all of the Licensee’s Businesses for such year, including,
without limiting the generality of the foregoing, the costs of any internal
auditors accountants and/or associates of the Licensor involved in such process.
4.05 The Licensee shall pay to the Licensor interest on any monies owing to the
Licensor which are past due under this Agreement at the rate of the annual rate
of interest announced from time to time by

 



--------------------------------------------------------------------------------



 



 7
TD Canada Trust as a reference rate then in effect for determining interest
rates on Canadian dollar commercial loans in Canada plus 2%. Such interest shall
accrue from the date such monies first become due and payable to the Licensor
and shall be calculated and compounded semi-annually.
4.06 The Licensee covenants and agrees to deliver to the Licensor at the end of
each quarter of each of the Licensor’s fiscal years (i.e., February 1 —
January 31) and, if requested by the Licensor from time to time,
contemporaneously with its execution of a New Store Licence Schedule, copies of
all of its most current financial statements, including without limiting the
generality of the foregoing, balance sheet, income statement, statement of
retained earnings, and cash flow statement, whether or not same have been
independently audited and/or prepared by a chartered accountant. In addition to
the foregoing, in the event that any of such financial statements shall be
audited and/or prepared by a chartered accountant from time to time, the
Licensee shall forthwith deliver copies of any audit report or other report as
to the adequacy of such financial statements to the Licensor. The Licensor
covenants and agrees to maintain any financial statements and/or other
information provided to it under this section 4.06 in confidence and shall not
disclose any of same to any other person except to the extent that such
information is publicly available or required to be disclosed by law.
5.00 Use of Licensed Premises
5.01 The Licensee shall be entitled to use each Licensed Premise for the purpose
of carrying on the Licensee’s Business and for no other purpose, save and except
for such other purpose as the Licensor may approve in writing from time to time
following the receipt of a written request therefor from the Licensee which
approval may be withheld for any reason whatsoever.
5.02 The Licensee shall carry on each of the Licensee’s Businesses on such days
and during such hours as are specified in Schedule “D” attached hereto and
forming part of this Agreement. For greater certainty, nothing in this Agreement
shall prevent the Licensee from extending the studio hours of operation on a
province by province or individual studio basis, provided that the Licensee must
first review such change with the Licensor and receive the Licensor’s approval
to extend such hours of operation.
5.03 The Licensee hereby acknowledges that its business reputation, intended use
of the Licensed Premises as set forth in section 5.01, potential for payment of
Licence Fees and ability to generate patronage to the Licensed Premises and the
Stores were all relied upon by the Licensor and served as significant and
material inducements contributing to the Licensor’s decision to enter into this
Agreement with the Licensee. The Licensee hereby covenants and agrees: (i) to
carry on the Licensee’s Businesses only under the Trade Name and under no other
name or trade name whatsoever without the Licensor’s prior written consent which
may be withheld for any reason whatsoever, (ii) to commence on the Commencement
Date and thereafter continuously use the Licensed Premises for the retail sale
of its goods or services in accordance with its permitted use set forth in
section 5.01, during the hours designated by the Licensor pursuant to section
5.02.
6.00 Operating Standards / Customer Complaints
6.01 The Licensee shall operate its business in an efficient, high class and
reputable manner. In addition, the Licensee will conduct all business in
conjunction with and abiding by the Licensor’s philosophies, culture and
standards in force from time to time. The Licensee agrees with the Licensor that

 



--------------------------------------------------------------------------------



 



 8
the Licensee’s Businesses will be operated in a diligent and business-like
manner in conformity with the Licensor’s standards and policies as may be
amended from time to time. The Licensee’s employees will at all times, while on
the Licensor’s premises or otherwise interacting with Licensor’s customers,
maintain a pleasant and courteous attitude toward customers. While on the
Licensor’s premises, the Licensee’s employees shall be subject to the Licensor’s
rules and regulations as may be amended from time to time. No smoking, food or
drink will be allowed on the sales floor. The personal appearance of the
Licensee’s employees, agents and workmen must be neat and clean and all attire
must be consistent with attire worn by the Licensor’s sales floor associates.
The Licensee will instruct each employee to refer to the Licensor’s Store
management for details on all such rules and regulations. The Licensee shall not
permit any odours or noise which are objectionable or unpleasant to the Licensor
or its customers to emanate within a Store nor take any other action which would
constitute a nuisance or would disturb or endanger the customers or occupants of
the Store, nor do anything which would tend to injure the reputation of the
Store or the Licensor.
6.02 The Licensee shall not conduct within the Licensed Premises any “fire”,
“bankruptcy”, “going-out-of-business,” “liquidation,” or other similar sale,
and/or operate within the Licensed Premises a “wholesale” or “factory outlet”
store, a “cooperative store”, a “second hand” store, a “surplus” store or a
store commonly referred to as a “discount house”.
6.03 The Licensee shall maintain all its displays in a neat, and attractive
condition at all times.
6.04 The Licensee shall be solely responsible for the control and management of
its operations, employment practices and labour relations concerning the
Licensee’s employees and other persons rendering services to it. For greater
certainty, the Licensee shall have the sole and exclusive control over its
employees, including ensuring that its employees have proper work authorization
to work in the occupation and location specified by the Licensee, employee
relations policies and policies relating to wages, hours of work, working
conditions, and conditions of its employees, and the sole and exclusive right to
hire, transfer, suspend, lay off, recall, promote, assign, discipline, adjust
grievances, and discharge said employees.
6.05 If the Licensor has any complaint concerning any employees of or persons
rendering services to the Licensee, the Licensor shall inform the Licensee of
said complaint. The Licensee shall forthwith thereafter take such actions as the
Licensee deems appropriate to rectify the subject matter of such complaint and
to prevent any similar recurrence in the future. The Licensee acknowledges and
agrees that the Licensor’s store managers and assistant store managers shall be
entitled to settle any customer complaint pertaining to the Licensee and/or make
any payment to any customer to give effect to such settlement, and the Licensee
shall forthwith reimburse the Licensor for same upon receipt of a request to do
so from the Licensor.
6.06 All customer complaints involving the Licensee that are received by the
Licensor shall be referred to an employee of the Licensee who shall be
designated by the Licensee as its designated corporate representative. The
Licensee shall use its best efforts to respond to these complaints within a
reasonable period after receipt of same by the Licensee and the Licensee shall
make a diligent effort to promptly resolve complaints or otherwise satisfy
customers’ concerns and, if so requested by the Licensor, shall advise the
Licensor of the status of any complaint and the efforts made to resolve or
satisfy same.
6.07 The Licensee shall not, without the Licensor’s prior written consent which
may be withheld for any reason whatsoever, keep anything within a Licensed
Premise or use a Licensed Premise for any

 



--------------------------------------------------------------------------------



 



 9
activity which increases the insurance premium cost or invalidates any insurance
policy carried by any person with respect to a Store or any part thereof. All
property kept, stored or maintained within the Licensed Premises by or on behalf
of the Licensee shall be at the Licensee’s sole risk.
6.08 The Licensor shall maintain and repair the Stores within which the Licensed
Premises are located to the standard that it deems acceptable, acting
reasonably, so as to permit the Licensee to operate its business therein.
6.09 The Licensee covenants and agrees to provide a 20% discount on all
merchandise and services offered for sale in connection with the Licensee’s
Business which is not “on sale” or offered at a “special promotional price” to
all persons entitled to use and who present at the time of purchase a valid
Wal-Mart associate discount card. Further, the Licensee may from time to time
extend such 20% discount to defined persons for promotional purposes, subject to
Licensor’s prior written approval. For greater certainty, such Licensor’s
approval may only be granted by Licensor’s Director of Licensing, or by an
officer of the Licensor.
6.10 The Licensor hereby grants the Licensee a licence to operate the Licensee’s
Businesses under the Trade Name, and the Licensee’s advertising may specify the
local address of the Store in which a Licensee’s Business is situate. The
Licensee shall, subject to the terms of this section, be permitted to advertise
the Licensee’s Businesses in all forms of media as the Trade Name. The Licensor
shall make all reasonable efforts to assist the Licensee in obtaining any
advertising or media discount that may be available to the Licensor from time to
time. Upon termination of this Agreement with respect to a Licensee’s Business
or in its entirety (as the case may be), the licence granted by this section
shall be automatically terminated and of no further force or effect with respect
to the applicable Licensee’s Business(es). Any advertising by the Licensee using
the Trade Name, Licensor’s name, and/or the mark/trademark “Wal-Mart”, must be
approved in advance in writing by Licensor. Notwithstanding anything herein
contained all dealings by the Licensee with its creditors, suppliers, workmen,
contractors, agents, employees, and other similar persons shall be conducted
exclusively in the Licensee’s name, and the Licensee shall not in any manner
obligate the Licensor on account thereof.
6.11 The Licensor warrants that the Licensee’s conduct of the Licensed
Businesses under the Trade Name in conformity with this Agreement does not and
will not infringe or violate any trademark, trade name, or other intellectual
property rights of any other licensee of the Licensor. Provided that the
Licensee complies with its obligations under this section 6.11, the Licensor
hereby agrees to indemnify, defend, and hold the Licensee and its parent and
affiliated corporations, employees, officers, agents, successors, and assigns
harmless from all losses, damages, and expenses (including attorney’s fees
incurred by such indemnified party) which such indemnified party may suffer as
the result of any breach of the Licensor’s warranties under this section 6.11.
The indemnity contained in this section 6.11 shall survive the termination of
this Agreement. The Licensee hereby grants and covenants and agrees to cause the
other indemnified parties to grant the Licensor the exclusive right on behalf of
the aforesaid indemnified parties to defend, compromise, settle, retain and
instruct counsel, and/or otherwise deal with any claim, demand or other
assertion made of any of them with respect to the matters for which the Licensor
has agreed to indemnify any of them under this section 6.11.
6.12 The Licensee acknowledges that the Licensor is the operator of discount
stores featuring a full stock of quality merchandise at low, competitive prices
and that the Licensor’s reputation for competitive pricing

 



--------------------------------------------------------------------------------



 



10
and customer satisfaction are imperative to its successful operation. The
Licensee agrees that each of the Licensee’s Businesses must reasonably conform
to that image. The Licensee agrees to use its best efforts to offer to its
customers the ability to obtain photographic services (including portrait
packages) from each Licensee’s Business at values equal to or better than
verified, bona fide prices offered by competitors in the market within which the
applicable Licensee’s Business is carried on.
7.00 Construction/Alterations
7.01 The Licensee shall not make any replacements, improvements, alterations or
renovations to any part of a Licensed Premise (save and except for the
installation and removal of non-affixed movable trade fixtures which may be
installed without drilling, cutting or other physical alteration of any part of
the building within which the Store is located (referred to in this Agreement as
“trade fixtures”)) from that approved by the Licensor pursuant to this
Agreement, without the prior written consent of the Licensor which may be
withheld for any reason whatsoever.
7.02 All alterations, additions, improvements and fixtures (save and except for
trade fixtures, unattached readily movable furniture and office equipment) which
may be made or installed by the Licensee within a Licensed Premise shall remain
upon and become the property of Licensor upon the termination of this Agreement
with respect to such Licensed Premise, unless the Licensor requests their
removal in which event the Licensee shall remove the same and restore such
Licensed Premise to its original condition at its sole cost and expense.
7.03 All construction work done by the Licensee within a Licensed Premise shall
be performed in a good and workmanlike manner to a standard which is acceptable
to the Licensor, in its sole, absolute and unfettered discretion, in compliance
with all governmental requirements, and in such manner as to cause a minimum of
interference with other construction in progress and with the transaction of
business in the Store.
7.04 The Licensee covenants and agrees not to permit any construction lien,
claim for lien, or other lien to arise and/or be registered against the title to
the property upon which a Store is located as a direct or indirect result of any
work undertaken by it or on its behalf in respect of a Licensed Premise. In the
event that any such lien shall arise, the Licensee covenants and agrees to,
forthwith following becoming aware of same, take all possible action, including
without limitation the payment of the monies claimed into court, in order to
have such lien removed from the title to the property upon which a Store is
located within five (5) Business Days thereafter. In the event that the Licensee
defaults in the aforesaid obligation, the Licensor shall be entitled, if it so
chooses, to undertake the Licensee’s obligations on its behalf and to invoice
the Licensee for all costs, including without limitation legal fees in their
entirety, associated with same, which shall be payable by the Licensee to the
Licensor forthwith upon receipt by the Licensee of a written demand therefor
from the Licensor. The foregoing remedy of the Licensor is in addition to and
not substitution for any other remedies available to the Licensor under this
Agreement, at law, or in equity.
7.05 The Licensee shall furnish, at its own expense, all affixed fixed
improvements, and trade fixtures (including without in any way limiting the
generality of the foregoing, cabinets, counters, displays, seating, tables, cash
registers, cameras, computer equipment and all other furniture and equipment
which it may require in to carry on each Licensee’s Business (hereinbefore and
hereinafter referred to as the

 



--------------------------------------------------------------------------------



 



11
“Equipment”). The Licensor may from time to time require the Licensee to
refurbish or update any of the foregoing (save and except for any cameras or
other photographic equipment which are not on display to the public) and it is
specifically agreed and understood that the Licensor may remodel or refixture
its retail sales floors from time to time during the term hereof, and in the
event the Licensor does so, the Licensor may require the Licensee, acting
reasonably, to remodel and/or refixture a Licensed Premise at the Licensee’s
expense as necessary to reflect the remodelled or refixtured look of the
Licensor.
8.00 Insurance
8.01 The Licensee shall, at its sole cost and expense, take out and keep in full
force and effect at all times during the Term, with an insurer which is
acceptable to the Licensor, a comprehensive commercial general liability
insurance policy for bodily injury and property damage with limits in an amount
of not less than Two Million ($2,000,000.00) Dollars per occurrence. Such policy
of insurance shall include coverage for personal injury liability, bodily injury
liability, contractual liability, business interruption relating to the
Licensor’s operations in the Store, liability for damage to or losses relating
to the Licensed Premises and any chattels, property, merchandise, trade
fixtures, or monies located therein from time to time, and “all-risk” liability
insurance, such coverage to include the business operations conducted by the
Licensee on the Licensed Premises. Such policy of insurance shall be endorsed
with an endorsement providing that no cancellation of such policy will be
effective unless the Licensor shall have received at least thirty (30) days
prior written notice of such cancellation. The Licensee shall cause such policy
of insurance to name the Licensor as an additional insured and be endorsed with
a waiver of subrogation provision in favour of the Licensor. The Licensee shall
cause a certificate of insurance executed by the insurer named in the applicable
policy or policies of insurance or an insurance broker duly authorized by such
insurer to execute such certificate with respect to such policy of insurance and
endorsements, to be delivered to the Licensor concurrently with the Licensee’s
execution of this Agreement and/or from time to time following the receipt of a
written request therefor from the Licensor.
8.02 The Licensee covenants and agrees to register itself and all persons
engaged for service by it under the workers compensation legislation applicable
to a Licensed Premise and to maintain such coverage(s) in good standing
throughout the Term.
9.00 Compliance with Laws
9.01 The Licensee shall, at its sole cost and expense, promptly comply with all
statutes, regulations, ordinances, rules, laws, and other legal stipulations of
any governmental authority having jurisdiction with respect to a Licensed
Premise, pertaining to the Licensee’s occupancy of, work undertaken within,
and/or business operations(s) within a Licensed Premise. For greater certainty,
the parties acknowledge and agree that the Licensee shall be solely responsible
to procure and maintain at all times during the term of this Agreement or any
renewal thereof, any and all permits and/or approvals of any governmental
authority having jurisdiction with respect to the Licensed Premise required in
order to occupy, undertake improvements, and operate its business therein, and
the Licensor shall have no obligations in this regard whatsoever.
9.02 Without limiting the generality of section 9.01, the Licensee covenants,
warrants and represents that throughout the Term and any renewal thereof all
persons who work from time to time within a Licensed

 



--------------------------------------------------------------------------------



 



12
Premise employed by the Licensee or any of its sublicensees or franchisees (a
“Licensee Employee”), shall at all times while working within such Licensed
Premise, be legally entitled to work in Canada for the Licensee and/or such
sublicensee or franchisee (as the case may be) at such Licensed Premise in the
specific occupation which such Licensee Employee performs at such Licensed
Premise. The Licensor may at its sole, absolute and unfettered discretion, and
at any time during the term of the Agreement and any renewal thereof, demand
from the Licensee, and the Licensee covenants and agrees to provide to the
Licensor forthwith, a certification of compliance with applicable immigration
laws in such form as the Licensor in its sole, absolute, and unfettered
discretion may require. The Licensor may at its sole, absolute and unfettered
discretion, and at any time during the Term and any renewal thereof, demand from
the Licensee, and the Licensee covenants and agrees to provide to the Licensor
forthwith, a detailed description of such policies and procedures as the
Licensee employs from time to time to ensure that the foregoing covenant,
warranty and representation set out in this section 9.02 is and remains true and
correct at all times.
9.03 If at any time during the Term and any renewal thereof, the Licensor
suspects that a Licensee Employee may not be authorized to work legally in
Canada for the Licensee and/or its sublicensee or franchisee (as the case may
be) at such Licensed Premise in the specific occupation which such Licensee
Employee performs at such Licensed Premise, the Licensee shall forthwith
investigate the matter to the full satisfaction of the Licensor and confirm the
results of the investigation to the Licensor within forty-eight (48) hours from
the time the Licensor requests that the Licensee investigate the matter. The
Licensor may also in its sole, absolute and unfettered discretion, demand that
the Licensee provide in a form that is satisfactory to the Licensor,
certification that the Licensee Employee is authorized to work legally in Canada
for the Licensee and/or such sublicensee or franchisee (as the case may be) at
such Licensed Premise in the specific occupation which such Licensee Employee
performs at such Licensed Premise. Whether or not the Licensee may have
investigated the matter or provided certification, if the Licensor is satisfied
at its sole, absolute and unfettered discretion, that the Licensee Employee is
at any time not legally entitled to work in Canada for the Licensee and/or its
sublicensee or franchisee (as the case may be) at a Licensed Premise in the
specific occupation which such Licensee Employee performs at such Licensed
Premise, then the Licensee shall forthwith cause such Licensee Employee to no
longer work at such Licensed Premise, and forthwith provide the Licensor with
written confirmation to that effect.
10.00 Confidentiality
10.01 The Licensee acknowledges and agrees that certain information made
available to it from time to time by the Licensor, including without limiting
the generality of the foregoing, information disseminated at any management or
other meeting(s) held by the Licensor at the Stores, is confidential in nature.
For the purposes of this Agreement, such confidential information (hereinafter
referred to as “Wal-Mart Confidential Information”) shall be defined as
information received by the Licensee, its agents or employees which is not
generally known in the industry in which the Licensor is engaged, or which would
logically be considered confidential and/or proprietary, or which would do the
Licensor harm if divulged, or which is marked “Confidential” or “Proprietary” by
the Licensor. Wal-Mart Confidential Information shall not either directly or
indirectly be disclosed to others or used in any way by the Licensee or those
for whom it is responsible at law, without the prior written permission of the
Licensor, which may be withheld for any reason whatsoever. The provisions of
this section shall survive and remain in full force and effect following any
termination of this Agreement and/or the application of this Agreement to any of
the Licensee’s Businesses.

 



--------------------------------------------------------------------------------



 



13
10.02 The Licensor acknowledges and agrees that certain information made
available to it from time to time by the Licensee, including without limiting
the generality of the foregoing, Gross Sales of any or all of the Licensee’s
Businesses, is confidential in nature. For the purposes of this Agreement, such
confidential information (hereinafter referred to as “PCA Confidential
Information”) shall be defined as information received by the Licensor, its
agents or employees which is not generally known in the industry in which the
Licensee is engaged, or which would logically be considered confidential and/or
proprietary, or which would do the Licensee harm if divulged, or which is marked
“Confidential” or “Proprietary” by the Licensee. PCA Confidential Information
shall not either directly or indirectly be disclosed to others or used in any
way by the Licensor or those for whom it is responsible at law, without the
prior written permission of the Licensee, which may be withheld for any reason
whatsoever. Notwithstanding the foregoing, the Licensor shall be entitled to
disclose the following PCA Confidential Information to any person without the
prior consent of the Licensee if same: (i) is already available to the public,
(ii) becomes available to the public through no fault of the Licensor; (iii) is
already known to the Licensor as shown by written records in the Licensor’s
possession at the time the PCA Confidential Information was received; and/or
(iv) is required to be disclosed by law and/or enforcement of any contractual
obligation owed by the Licensor to any third person. The provisions of this
section shall survive and remain in full force and effect following any
termination of this Agreement and/or the application of this Agreement to any of
the Licensee’s Businesses.
11.00 Parking
11.01 The Licensee shall comply with such rules and regulations as the Licensor
may stipulate from time to time with respect to the parking of motor vehicles in
the vicinity of any Store. In addition to the foregoing, the Licensee shall
provide the licence plate numbers of all automobiles of the Licensee, its
employees, agents, and workmen, which are to be parked in the vicinity of any
Store, and such persons shall only park in those areas designated by the
Licensor as associate parking from time to time.
12.00 Default
12.01 For the purposes of this Agreement, any one or more of the following
events shall constitute a material default (“Material Default”) of this
Agreement:

  (a)   failure of the Licensee to pay the Licence Fee, and/or Taxes on the date
that same is due in accordance with the provisions of this Agreement;     (b)  
any sale by the Licensee of all or substantially all of its assets or any sale
or other transaction that results in the Guarantor’s ownership and voting
control, directly or indirectly, of less than 51% of the voting securities of
the Licensee issued and outstanding from time to time, with respect to which the
prior written consent of the Licensor has not been obtained, which consent may
be withheld for any reason whatsoever;     (c)   the Licensee shall
(i) generally not pay its debts as they fall due; (ii) admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; (iii) institute or have instituted against it any
proceeding seeking (A) to adjudicate it a bankrupt or insolvent, (B) any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law



--------------------------------------------------------------------------------



 



14

      relating to bankruptcy, insolvency or re-organization or relief of debtors
or otherwise, or (C) the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its assets, and in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of thirty (30) days, or any of the actions sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its assets) shall occur; or (iv) take any
corporate action to authorize any of the foregoing actions; and/or     (d)   the
Licensee shall at any time operate or carry on any business in any way similar
to a Licensee’s Business (including without limitation a travelling or temporary
portrait studio program / service) in any department store and/or junior
department store in Canada (other than one operated from time to time by the
Licensor) which is located within a twenty-five (25) mile radius of any retail
discount department store operated from time to time by the Licensor under the
trade name / trade mark Wal-Mart;     (e)   failure of the Licensee to fully
comply with its obligations under section 7.04, or Articles 8, 9 or 10.

12.02 In the event that a Material Default shall occur, the Licensor shall be
entitled at any time thereafter to terminate this Agreement or the license
created pursuant to this Agreement in respect of the Licensee’s Business(es) in
respect of which such default shall have occurred and the application of this
Agreement to such Licensee’s Business(es) (as the case may be) by the delivery
of written notice to that effect to the Licensee, and upon the delivery of such
written notice to the Licensee this Agreement or such license(s) and the
application of this Agreement to such Licensee’s Business(es) (as the case may
be) shall, subject to any other provision contained herein which is expressed to
survive such termination of this Agreement, be at an end. The parties
acknowledge and agree that the occurrence of a Material Default shall be
incapable of rectification by the Licensee, save and except with respect to a
Material Default under section 12.01 (a) with respect to which the Licensee has
tendered and the Licensor has accepted full payment together with interest as
specified by this Agreement.
12.03 In the event that the Licensee shall at any time fail to fully perform
and/or comply with any provision contained in this Agreement, other than one
giving rise to a Material Default, and the Licensor shall have delivered written
notice to the Licensee requiring the rectification of same, in the event that
such rectification shall not have been made by the date which is thirty
(30) days following the date of delivery of the aforesaid notice to the Licensee
to the satisfaction of the Licensor in its sole, absolute, and unfettered
discretion, the Licensor shall be entitled at any time thereafter and prior to
the rectification by the Licensee of any such default to terminate the license
created pursuant to this Agreement in respect of the Licensee’s Business(es) in
respect of which such default shall have occurred and the application of this
Agreement to such Licensee’s Business(es) by the delivery of written notice to
that effect to the Licensee, and upon the delivery of such written notice to the
Licensee such license(s) and the application of this Agreement to such
Licensee’s Business(es) shall, subject to any other provision contained herein
which is expressed to survive such termination of this Agreement, be at an end.



--------------------------------------------------------------------------------



 



15

12.04 The Licensee acknowledges and agrees that the Licensor may be a tenant of
a Store. In the event that: (i) the Licensor’s right to occupancy of a Store is
terminated for any reason whatsoever, (ii) damage is caused to the Store which
necessitates repairs taking in excess of sixty (60) days within which to restore
the Store to a condition capable of operation as a retail establishment, and/or
(iii) the Licensor elects to cease operation of a retail establishment within
the Store, this Agreement shall in turn automatically be terminated and of no
further force or effect with respect to such Store and the applicable Licensee’s
Business, subject to the Licensee paying to the Licensor the Licence Fee and
Taxes and other monies that are owed to the Licensor hereunder in respect of
such Licensee’s Business to such date of termination, and notwithstanding any
other provision of this Agreement, the Licensor shall bear no responsibility or
liability to the Licensee with respect to any damage or loss which the Licensee
may occasion by virtue of such termination of this Agreement with respect to
such Store and Licensee’s Business.
12.05 Notwithstanding anything herein to the contrary and in addition to any
other remedy available to the Licensor, it is specifically agreed between the
parties that if at any time the Licensee’s quality of merchandise, method of
operation, merchandise variety, and/or financial stability or solvency is not
reasonably acceptable to the Licensor with respect to any of the Licensee’s
Businesses, then the Licensor may give the Licensee written notice to that
effect, which notice shall describe the nature of such deficiencies. The
Licensee shall have thirty (30) days following the receipt by it of such notice
within which to correct such deficiencies. If such deficiencies are not
satisfactorily corrected within such thirty (30) day period in the sole absolute
and unfettered discretion of the Licensor, it may unilaterally terminate the
license created pursuant to this Agreement in respect of such Licensee’s
Business(es) and the application of this Agreement to such Licensee’s
Business(es) by the delivery at any time thereafter of ten (10) further days
written notice to the Licensee to that effect, and upon the expiration of such
ten (10) day period, such license(s) and the application of this Agreement to
such Licensee’s Business(es) shall, subject to any other provision contained
herein which is expressed to survive such termination of this Agreement, be at
an end.
12.06 Upon any termination of this Agreement in its entirety or with respect to
one of the Licensee’s Businesses, the Licensee shall, at its sole cost and
expense, forthwith following the date that such termination shall be effective:

  (a)   immediately return all store badges and security identification which
may be in the possession of the Licensee;     (b)   immediately discontinue its
use of the applicable Licensed Premise and remove any and all of its
merchandise, chattels, trade fixtures, and other property, from such Licensed
Premise;     (c)   remove any and all Signs in or about the applicable Licensed
Premise;     (d)   repair any and all damage or alterations caused to the
physical installations in the Store to the standard and condition that existed
immediately prior to the granting of the licence in respect of such Licensee’s
Business; and



--------------------------------------------------------------------------------



 



16

  (e)   deliver to the Licensor any and all materials with respect to such
Licensee’s Business containing or bearing the Licensor’s trade mark/ trade name
“Wal-Mart” whether alone or in conjunction with any other name or mark.

The Licensee agrees to minimize any disruption to the commercial operations of
Licensor in Licensee’s performance of the steps set out in (a) through
(e) above. The Licensor retains the right to perform any work necessary to
remove the merchandise, chattels, trade fixtures, and/or any other property of
the Licensee within the Licensed Premise, and bill the Licensee for any and all
expenses the Licensor may incur in such process and the Licensee shall forthwith
pay same. Notwithstanding anything herein contained, in the event that the
Licensee fails to comply with section 12.06(b) within twenty-one (21) days
following the date of the termination of this Agreement in its entirety or with
respect to a Licensee’s Business (as the case may be), the Licensor shall be
entitled to retain for its own use, sell, or otherwise deal with such
merchandise, chattels, trade fixtures, and/or any other property of the Licensee
located therein, without notice and without any liability with respect thereto
to the Licensee or any other person. The Licensor shall be entitled to set off
any monies owing to it pursuant to this provision which are not paid in
accordance with this provision against any monies it may then or in the future
owe to the Licensee. The provisions of this section 12.06 shall survive the
termination of this Agreement.
12.07 For greater certainty, the parties acknowledge and agree that the rights
and remedies available to Licensor under this Article 12 are cumulative and are
in addition to and not in substitution for any other rights or remedies
available under this Agreement, at law or in equity.
13.00 Indemnity
13.01 The Licensee hereby agrees to indemnify and save the Licensor, its
directors, officers, employees, and agents, harmless from and against any and
all claims, damages, losses, liabilities, demands, suits, judgements, causes of
action, legal proceedings, penalties or other sanctions and any and all costs
and expenses arising in connection therewith including legal fees and
disbursements on a solicitor and his own client basis (including, without
limitation, all such legal fees and disbursements in connection with any and all
appeals) which may, either directly or indirectly, in any way result from or
arise out of or be in relation to the Licensee’s use and/or occupation of the
Licensed Premises, the Licensee’s business operations, and/or this Agreement
(save and except as a result of the negligence and/or recklessness of the
Licensor and/or its employees), including, without limiting the generality of
the foregoing, arising by reason of or in connection with:

  (a)   any breach, violation, non-observance or non-performance by the Licensee
or by any of its servants, employees, agents, invitees or any other persons for
whom it is responsible, of any of the terms or conditions contained in this
Agreement;     (b)   any breach, violation, non-observance or non-performance of
any applicable immigration laws by the Licensee or by any of its servants,
agents, invitees, or any other persons for whom it is responsible;     (c)   any
damage to property whether or not owned by the Licensor howsoever occasioned;



--------------------------------------------------------------------------------



 



17

  (d)   any damage, theft, or other loss in any way related to or in respect of
any property, chattels, fixtures, merchandise and/or monies of the Licensee
located from time to time in or about a Licensed Premise;     (e)   any illness,
disease or injury to any person or persons caused either directly or indirectly
by the carrying on of the Licensee’s Business(es), including death resulting at
any time therefrom;     (f)   any negligent act(s) or omission(s) of the
Licensee, or anyone for whose acts it may be responsible at law and/or in
equity;     (g)   any claims pertaining to the employment of any of the
Licensee’s employees, including without limiting the generality of the
foregoing, salaries and other compensation, statutory withholdings, and workers
compensation;     (h)   the occurrence of any Material Default;     (i)   the
occurrence of any interruption of the business operations of the Licensor in any
Store; and/or     (j)   any legal expenses incurred by the Licensor with respect
to the exercise of any of its rights under this Agreement with respect to or
following a default hereunder by the Licensee, on a solicitor and client basis.

The provisions of this section shall survive and remain in full force and effect
following any termination of this Agreement and/or the application of this
Agreement to any Licensee’s Business.
14.00 Taxes
14.01 Save and except as herein provided, the Licensee shall be solely
responsible for bearing the cost of and paying any and all licence fees and
taxes, whether presently existing or created during the Term, including without
in any way limiting the generality of the foregoing, realty, sales, goods and
services, value added, business and corporate taxes, applicable to the
Licensee’s Businesses and/or the Licensed Premises. Notwithstanding the
foregoing, with respect to realty taxes, the parties acknowledge and agree that
the Licensor shall bear the cost of and pay same with respect to the Licensed
Premises, but only to the amounts applicable to each Licensed Premise as at
their respective Commencement Dates together with any increases which are not
attributable to the Licensee’s Business and/or the Licensed Premise. If anything
pertaining to this Agreement and/or the use of a Licensed Premise by the
Licensee causes the assessed value and/or realty taxes or other taxes payable,
whether directly or indirectly, by the Licensor to increase, the Licensee shall
forthwith reimburse the full amount of any increase in such realty or other
taxes to the Licensor following receipt by the Licensee of a written demand
therefor from the Licensor. The Licensor shall be entitled to set off any monies
owing to it pursuant to this provision which are not paid in accordance with
this provision against any monies it may then or in the future owe to the
Licensee. In the event that any such taxes are billed to the Licensor, then the
Licensee covenants and agrees to pay the same to the Licensor forthwith
following receipt of a written demand therefor from the Licensor.



--------------------------------------------------------------------------------



 



18

14.02 In the event that a Licensed Premise is separately assessed from the
balance of the Store within which it is located so that its assessed value per
square foot becomes greater than two (2) times that for the balance of the
Store, and the Licensee has undertaken and exhausted all possible appeals of
such assessment and/or the quantum of such assessment without success in
reducing such assessment beneath the aforesaid threshold, the Licensee may
unilaterally terminate the license created pursuant to this Agreement in respect
of such Licensee’s Business and the application of this Agreement to such
Licensee’s Business(es) by the delivery at any time thereafter of thirty (30)
days written notice to the Licensor to that effect, and upon the expiration of
such thirty (30) day period, such license and the application of this Agreement
to such Licensee’s Business shall, subject to any other provision contained
herein which is expressed to survive such termination of this Agreement, be at
an end.
15.00 Utilities
15.01 The Licensor shall provide lighting, electrical, heating,
air-conditioning, and water service (collectively the “Utilities”), and
janitorial service as is necessary to operate the Licensee’s business, and shall
construct to each Licensed Premise rough-ins for the Licensee to connect its
equipment and machinery to the Utilities. The Licensee covenants and agrees to
reimburse the Licensor for the cost of any physical construction, installations,
and/or alterations to a Store and/or its service systems made by the Licensor in
order to make the Utilities and rough-ins available at each Licensed Premise.
Notwithstanding the foregoing, the Licensor shall not be responsible for any
temporary interruption in such services or for any damage to the Licensee’s
property caused by any temporary interruption in any of such services, power
surge, electrical failure, or other mechanical problem.
15.02 If the Licensee wants a separate telephone line to a Licensed Premises,
Licensee shall be responsible for its telephone equipment, installation and
charges. In the event Licensor installs and provides telephone equipment to
Licensee in any Licensed Premise at Licensee’s request, Licensee shall reimburse
Licensor for the costs of said installation and equipment. The Licensee may list
such telephone number in any telephone directory using the Trade Name.
16.00 Maintenance
16.01 During such times as the Licensee carries on a Licensee’s Business, it
shall keep, operate and maintain the applicable Licensed Premise in a clean and
sanitary condition and shall leave same in a reasonably neat and tidy condition
after using same, including without limitation, following the termination of any
licence with respect to such Licensee’s Business.
17.00 Signs and Advertising
17.01 The Licensee shall not paint, display, install, erect or affix any sign,
fixture, advertisement, notice, lettering or decoration (a “Sign”) within the
Licensed Premises without the prior written consent of the Licensor which may be
withheld for any reason whatsoever. In addition to the foregoing and without in
any way limiting same, any Sign displayed, installed, erected or affixed by the
Licensee within or about a Licensed Premise shall be professionally prepared,
type set and manufactured, and shall not include any hand written text, script,
logos, and/or designs. Any Sign displayed, installed, erected or affixed by the
Licensee in contravention of this provision may be removed by the Licensor at
any time at the sole cost and



--------------------------------------------------------------------------------



 



19

expense of the Licensee, and the Licensee shall forthwith reimburse the Licensor
for the cost of same following receipt of a written demand therefor from the
Licensor.
17.02 The Licensee shall, subject to the Licensor’s approval as required by
section 17.01, at its sole cost and expense provide and install such reasonable
number of signs as the Licensor shall require from time to time in each Licensed
Premise in a conspicuous location in full view of all customers at all times the
Store is open for business. Letters, numbers, background color, and all other
aspects of such signs shall be stipulated by the Licensor acting reasonably.
Such signage is to be located in the Licensed Premises and to compliment the
surrounding decor.
18.00 Notices
18.01 Any notice or other communication required or permitted to be given by
this Agreement shall be in writing and shall be effectively given if:

  (a)   delivered personally;     (b)   sent by prepaid courier service;     (c)
  sent by registered mail; or     (d)   sent by prepaid facsimile, telex or
other similar means of electronic communication and confirmed by mailing the
original document so sent by prepaid mail on the same or following day,

in the case of notice to:

  (a)   in the case of notice to the Licensor at:         1940 Argentia Road    
    Mississauga, Ontario         L5N IP9         Attention: Director of Licensee
Operations, Robert Rozzi         Facsimile No.: (905) 821-6371     (b)   in case
of notice to the Licensee at:         815 Matthews-Mint Hill Road        
Matthews, North Carolina         United States of America         28105        
Attention: J. Robert Wren, Jr. Legal Counsel



--------------------------------------------------------------------------------



 



20



      Facsimile No.: (704) 847-8010

or at such other address as the party to whom such notice or other communication
is to be given shall have advised the party giving same in the manner provided
in this section. Any notice or other communication delivered personally or by
prepaid courier service shall be deemed to have been given and received on the
day it is so delivered at such address, provided that if such day is not a
Business Day such notice or other communication shall be deemed to have been
given and received on the next following Business Day. Any notice or other
communication sent by registered mail shall be deemed to have been given and
received on the fifth Business Day following the date of mailing. Any notice or
other communication transmitted by facsimile, telex or other similar form of
electronic communication shall be deemed given and received on the day of its
transmission provided that such day is a Business Day and such transmission is
completed before 5:00 p.m. on such day, failing which such notice or other
communication shall be deemed given and received on the first Business Day after
its transmission. Regardless of the foregoing, if there is a mail stoppage or
labour dispute or threatened labour dispute which has affected or could affect
normal mail delivery by the applicable postal service, then no notice or other
communication may be delivered by registered mail. If there has been a mail
stoppage and if a party sends a notice or other communication by facsimile,
telex or other similar means of electronic communication, such party shall be
relieved from the obligation to mail the original document in accordance with
this section.
19.00 No Liability
19.01 The Licensor shall not be liable or responsible in any way for any death
or injury arising from or out of any occurrence in, upon, at, or relating to the
Licensee’s Businesses and/or the Licensed Premises, or for any loss of or damage
or injury to any property, including without limitation the merchandise,
chattels, trade fixtures, and/or any other property located therein from time to
time, belonging to the Licensee or its employees or to any other person while
such property is in the Licensed Premises, whether or not such property has been
entrusted to employees of the Licensor, or for any consequential or economic
damages, loss or injury or for damages for personal discomfort or inconvenience
however caused (including, without limitation, by negligence, fundamental breach
of contract or the breach of a fundamental term of any contract), save and
except if any of same are the result of the negligence and/or recklessness of
the Licensor or any of its employees. All merchandise, chattels, trade fixtures,
and/or any other property of the Licensee kept or stored on or in the Licensed
Premises shall be so kept or stored at the risk of the Licensee only and the
Licensee shall hold the Licensor harmless from and against any claims arising
out of damage to same, including, but not limited to, any subrogation claims by
the Licensee’s insurers.
20.00 No Waiver
20.01 No condoning or waiver by the Licensor of any default or breach by the
Licensee at any time or times in respect of any of the obligations, terms,
covenants and conditions contained in this Agreement to be performed or observed
by the Licensee shall be deemed or construed to operate as a waiver of the
Licensor’s rights under this Agreement in respect of any continuing or
subsequent default or breach nor so as to defeat or affect in any way the rights
and remedies of the Licensor under this Agreement in respect of any such
continuing or subsequent default or breach. Unless expressly waived in writing,
the failure of the Licensor to insist in any one or more cases upon the strict
performance of any of the obligations, terms, covenants and conditions contained
in this Agreement to be performed or observed by the Licensee shall not be
deemed or



--------------------------------------------------------------------------------



 



21

construed to operate as a waiver for the future strict performance or observance
of such agreements, terms, covenants and conditions.
21.00 Relationship and Assignment
21.01 The rights granted to the Licensee hereby are personal only and create no
interest or right in the Stores and/or the leasehold interest of the Licensor in
the Stores. This Agreement shall not create or confer upon the parties hereto,
in any way or for any purpose, any relationship except that of contracting
parties, and in particular does not create a partnership, a joint venture or a
landlord and tenant relationship between the Licensor and the Licensee or an
employer-employee relationship between the Licensor and the employees of and
other persons rendering services to the Licensee.
21.02 The Licensee shall not assign, transfer or set over this Agreement or any
part thereof, any rights therein or thereto, and/or in any way permit anyone
other than itself to carry on the Licensee’s Business within a Licensed Premise,
without having obtained the prior written consent of the Licensor, which consent
may be withheld for any reason whatsoever. In the event that the Licensor sells
its entire business operation at any Store to any third person or otherwise
transfers its entire right of possession in a Store to a third person, it shall
forthwith deliver written notice to the Licensee of that fact and upon the
expiration of thirty (30) days following the later of the date of delivery of
such notice to the Licensee and the date of completion of such transaction, the
license granted to the Licensee and the application of this Agreement with
respect to the Licensee’s Business within such Store shall, subject to any other
provision contained herein which is expressed to survive such termination of
this Agreement, be at an end.
22.00. Entire Agreement
22.01 This Agreement constitutes the entire agreement between the parties
regarding the Licensee’s use of the Licensed Premises. It is understood and
agreed that there are no agreements, conditions, warranties, terms,
representations or arrangements, oral or written, statutory or otherwise, other
than those contained herein, and that all prior conversations, understandings,
arrangements, statements, communications or agreements, oral or written, with
respect to this Agreement are hereby superseded. No change, amendment or
supplement to any provision of this Agreement shall be binding unless it is in
writing and signed by both parties hereto.
23.00 Governing Law
23.01 This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein. The
parties hereby irrevocably attorn to the jurisdiction of the courts of the
Province of Ontario.
24.00 Time of the Essence
24.01 Time is of the essence of this Agreement and every part hereof.



--------------------------------------------------------------------------------



 



22

25.00 Interpretation
25.01 This Agreement shall be read with all changes in gender and number
required by the context. The headings contained in this Agreement are for
convenience of reference only, and shall not affect the interpretation of this
Agreement.
26.00 Payments in Canadian Currency
26.01 All references herein to currency are to Canadian currency and all
payments shall be made in Canadian currency.
27.00 Severability
27.01 If for any reason whatsoever any term, covenant or condition of this
Agreement, or the application thereof to any person, firm or corporation or
circumstance, is to any extent held or rendered invalid, unenforceable or
illegal, then such term, covenant or condition:
(a) shall be deemed to be independent of the remainder of this Agreement and to
be severable and divisible therefrom, and its invalidity, unenforceability or
illegality shall not affect, impair or invalidate the remainder of this
Agreement or any part thereof; and
(b) continues to be applicable to and enforceable to the fullest extent
permitted by law against any person and circumstance other than those as to
which it has been held or rendered invalid, unenforceable or illegal.
28.00 Force Majeure
28.01 Notwithstanding any other provisions of this Agreement, whenever and to
the extent that either party is unable to fulfil or is delayed or restricted in
the fulfilment of any of its obligations under this Agreement by reason of any
of the following impediments:

  1.   strike;     2.   lockout;     3.   war or acts of military authority;    
4.   acts of terrorism;     5.   rebellion or civil commotion;     6.   material
or labour shortage not within the control of such Owners;     7.   fire,
explosion;     8.   flood, wind, water, earthquake or other casualty;



--------------------------------------------------------------------------------



 



23

  9.   any applicable lawful statute, by-law, ordinance, regulation or order;  
  10.   acts of God, or     11.   any act of the landlord of a Store to
terminate or deny possession of the Store to the Licensor, whether temporary or
not,

not caused by the default, act, or omission of such party and not avoidable or
surmountable by the exercise of reasonable effort or foresight by it (save and
except with reference to item 11 above for which the Licensor shall have no such
obligations whatsoever), then so long as any such impediment exists, such party
shall be temporarily relieved from the fulfilment of such obligation and the
other party shall not be entitled to compensation for any damage, inconvenience,
nuisance or discomfort thereby occasioned and, to the extent necessitated
thereby, there shall be a postponement of any deadline, compliance with which
would be otherwise adversely affected by such impediment, provided that at the
expiration of such temporary relief, such party shall forthwith proceed with
fulfilment of such obligation.
29.00 Encumbrance
29.01 The Licensee shall not charge, mortgage, hypothecate, pledge, give a
security interest in, or otherwise encumber this Agreement and/or the
alterations, additions, improvements and fixtures (save and except for trade
fixtures, unattached readily movable furniture and office equipment) installed
from time to time by the Licensee within any Licensed Premise without the prior
written consent of the Licensor, which consent may be withheld for any reason
whatsoever.
30.00 Schedules
30.01 The following Schedules whether attached hereto or acknowledged as a
separate document shall form a part of this Agreement:
Schedule “A” — Licence Schedules;
Schedule “B” — Form of New Store Licence Schedule;
Schedule “C” — Form of Sales Report;
Schedule “D” — Days and Hours of Operation.
31.00 Successors and Assigns
31.01 Subject to any restrictions herein contained, this Agreement shall enure
to the benefit of and be binding upon the parties and their respective
successors and permitted assigns.
32.00 Guarantee
32.01 The Guarantor covenants and agrees with the Licensor to guarantee the
performance of each and every one of the Licensee’s obligations under this
Agreement, including, without in any way limiting the generality of the
foregoing, payment of the Licence Fee and Taxes, and further covenants and
agrees to fully perform each and every obligation of the Licensee contained in
this Agreement in the event that the



--------------------------------------------------------------------------------



 



  24
Licensee fails to do so. The obligations of the Licensee and the Guarantor under
this Agreement shall be joint and several.
33.00 Language
33.01 The parties acknowledge and agree that they have required that this
Agreement be prepared in the English language. Les parties reconnaissent avoir
exige que les presentes soient redigées en langue anglaise.
     IN WITNESS WHEREOF the parties have executed this Agreement as of the 1st
day of January, 2006.

                  WAL-MART CANADA CORP.    
 
           
 
  Per:   /s/ Ken Farrell   c/s
 
           
 
      Ken Farrell    
 
      Vice-President, Store Development    
 
                I have authority to bind the corporation.
 
                PCA PHOTO CORPORATION OF CANADA, INC.
 
           
 
  Per:   /s/ David Alexander Jr.   c/s
 
           
 
      David Alexander    
 
      Chairman and C.E.O    
 
                I have authority to bind the corporation.
 
                PCA INTERNATIONAL, INC.    
 
           
 
  Per:   /s/ Jay Moore   c/s
 
           
 
      Name: Jay Moore    
 
      Title: SVP International Operations    
 
                I have authority to bind the corporation.    

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
LICENCE SCHEDULE
The Licensor does hereby grant a non-exclusive licence to the Licensee and the
Licensee does hereby accept such licence in accordance with the Amended and
Restated Licence Agreement between the parties made as of the 1st day of
January, 2006 to carry on a Licensee’s Business in or about each of the Wal-Mart
stores (each a “Store”) listed on Exhibit “A” attached hereto and forming a part
hereof.
The parties acknowledge and agree that this Licence Schedule replaces and
supercedes the Licence Schedule attached to the Original Licence Agreement as
Schedule A, as amended from time to time, which is hereby terminated. Further,
the parties acknowledge and agree that this Licence Schedule replaces and
supercedes the New Store Licence Schedules entered into pursuant to the Original
Agreement, each of which are hereby terminated.
The licences created pursuant to this Licence Schedule shall commence effective
as of the date hereof (the “Commencement Date”) and, subject to earlier
termination as provided for in the Agreement, continue in effect for each
Licensee’s Business for a term ending at 12:00 midnight on the termination date
noted below for such Licensee’s Business (the “Term”).
     IN WITNESS WHEREOF the parties have executed this Licence Schedule as of
the 1st day of January, 2006.

                  WAL-MART CANADA CORP.    
 
           
 
  Per:   /s/ Ken Farrell   c/s
 
           
 
      Ken Farrell    
 
      Vice-President, Store Development    
 
                I have authority to bind the corporation.
 
                PCA PHOTO CORPORATION OF CANADA, INC.
 
           
 
  Per:   /s/ David Alexander Jr.   c/s
 
           
 
      Name: David Alexander    
 
      Title: Chairman and C.E.O    
 
                I have authority to bind the corporation.
 
                PCA INTERNATIONAL, INC.
 
           
 
  Per:   /s/ Jay Moore   c/s
 
           
 
      Name: Jay Moore             Title: SVP International Operations
 
                I have authority to bind the corporation.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SCHEDULE A
PCA CORPORATION OF CANADA CORP

                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
3185
  CORNER BROOK   1-Jan-06   1-Mar-06   Vestibule
3000
  AGINCOURT   1-Jan-06   4-Mar-06   Back
3196
  ST.JOHN’S EAST   1-Jan-06   21-Mar-06   Vestibule
3051
  LONDON, WHITE OAKS   1-Jan-06   25-Mar-06   Back
3096
  STONEY CREEK, ONT.   1-Jan-06   18-Apr-06   Back
3082
  SARNIA, ONT.   1-Jan-06   2-May-06   Vestibule
3085
  SEPT. ILES, PQ   1-Jan-06   6-May-06   Back
3127
  ANCASTER, ON   1-Jan-06   16-May-06   Back
3068
  PT . HAWKESBURY   1-Jan-06   3-Jun-06   Back
3090
  ST. LUC   1-Jan-06   20-Jun-06   Vestibule
3162
  CHARLOTTETOWN, PEI   1-Jan-06   24-Jun-06   Front
3140
  ST. BRUNO, PQ   1-Jan-06   26-Jun-06   Front
3007
  BROSSARD, QUEBEC   1-Jan-06   2-Jul-06   Front
3134
  KANATA, ONT.   1-Jan-06   6-Jul-06   Back
3635
  SCARBOROUGH CENTRE, ONT.   1-Jan-06   25-Jul-06   Vestibule
3064
  OAKVILLE, ONT.   1-Jan-06   31-Jul-06   Front
3048
  LETHBRIDGE   1-Jan-06   8-Aug-06   Vestibule
3073
  PRINCE ALBERT   1-Jan-06   8-Aug-06   Vestibule
3195
  RICHMOND HILL   1-Jan-06   8-Aug-06   Vestibule
3066
  OTTAWA, LINCOLN FIELDS   1-Jan-06   13-Aug-06   Back
3033
  GANDER, NFLD.   1-Jan-06   17-Aug-06   Back
3166
  BARRIE NORTH, ONT   1-Jan-06   19-Aug-06   Vestibule
3168
  LLOYDMINSTER, ALTA   1-Jan-06   19-Aug-06   Vestibule
3172
  ST.CATHERINES, ONT   1-Jan-06   19-Aug-06   Vestibule
3176
  YORKTON, SASK   1-Jan-06   19-Aug-06   Vestibule
3032
  FREDERICTON   1-Jan-06   22-Aug-06   Vestibule
3139
  VAL D’OR   1-Jan-06   22-Aug-06   Vestibule
3020
  CORNWALL, ONT.   1-Jan-06   26-Aug-06   Vestibule
3173
  MOOSE JAW, SASK   1-Jan-06   2-Sep-06   Vestibule
3147
  GRANDE PRAIRIE, AB   1-Jan-06   25-Sep-06   Vestibule
3148
  LEVIS, PQ   1-Jan-06   25-Sep-06   Front
3150
  MEDICINE HAT, AB   1-Jan-06   25-Sep-06   Vestibule
3137
  STE HYACINTHE   1-Jan-06   26-Sep-06   Back
3136
  ROUYN-NORANDA, PQ   1-Jan-06   28-Sep-06   Back
3165
  COTE-ST-LUC, PQ   1-Jan-06   29-Sep-06   Vestibule
3075
  RED DEER, ALBERTA   1-Jan-06   30-Sep-06   Vestibule
3177
  WINNIPEG SOUTH, MB   1-Jan-06   30-Sep-06   Vestibule
3178
  TRENTON, ONT   1-Jan-06   30-Sep-06   Vestibule
3163
  COURTENAY   1-Jan-06   3-Oct-06   Vestibule
3169
  VERNON   1-Jan-06   3-Oct-06   Vestibule
3197
  ST. THOMAS   1-Jan-06   3-Oct-06   Vestibule

1



--------------------------------------------------------------------------------



 



                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
3636
  HALIFAX CENTRE   1-Jan-06   3-Oct-06   Vestibule
3640
  COLD LAKE   1-Jan-06   3-Oct-06   Vestibule
3069
  PORTAGE LA PRAIRIE   1-Jan-06   21-Oct-06   Vestibule
3142
  ORANGEVILLE, ONT.   1-Jan-06   30-Oct-06   Front
3143
  HULL, PQ   1-Jan-06   30-Oct-06   Front
3145
  VAUGHAN, ONT   1-Jan-06   30-0ct-06   Front
3067
  OWEN SOUND, ONT.   1-Jan-06   10-Nov-06   Vestibule
3158
  LANGLEY, BC   1-Jan-06   11-Nov-06   Front
3164
  LEAMINGTON, ONT   1-Jan-06   11-Nov-06   Vestibule
3171
  PEMBROKE, ONT   1-Jan-06   11-Nov-06   Vestibule
3129
  HANOVER   1-Jan-06   14-Nov-06   Vestibule
3184
  TRURO   1-Jan-06   14-Nov-06   Vestibule
3188
  LANGFORD   1-Jan-06   14-Nov-06   Vestibule
3191
  WHITEHORSE   1-Jan-06   14-Nov-06   Front
3637
  SPRUCE GROVE   1-Jan-06   14-Nov-06   Vestibule
3638
  BARRHAVEN   1-Jan-06   14-Nov-06   Vestibule
3646
  BEAUPORT   1-Jan-06   14-Nov-06   Vestibule
3046
  LA SALLE, QUEBEC   1-Jan-06   30-Jan-07   Vestibule
3074
  QUEBEC CITY   1-Jan-06   30-Jan-07   Vestibule
3076
  REGINA NORTH   1-Jan-06   30-Jan-07   Vestibule
3080
  ROSEMERE   1-Jan-06   30-Jan-07   Vestibule
3087
  ST.ALBERT   1-Jan-06   30-Jan-07   Vestibule
3639
  VALLEYFIELD   1-Jan-06   30-Jan-07   Vestibule
3642
  ST.CONSTANT   1-Jan-06   30-Jan-07   Vestibule
3058
  N BATTLEFORD, SAS   1-Jan-06   2-Mar-07   Vestibule
3135
  BRAMPTON EAST, ONT.   1-Jan-06   26-Mar-07   Front
3001
  AJAX, ONT   1-Jan-06   2-Apr-07   Front
3077
  REGINA, SOUTHLAND, SASK   1-Jan-06   5-Apr-07   Back
3026
  EDMONTON, CAPILANO   1-Jan-06   21-Apr-07   Back
3010
  CALGARY, MACLEOD   1-Jan-06   21-Apr-07   Back
3011
  CALGARY, NORTHLAND   1-Jan-06   21-Apr-07   Back
3036
  GRAND FALLS NFLD.   1-Jan-06   21-Apr-07   Back
3045
  KITCHENER, ONT.   1-Jan-06   21-Apr-07   Back
3055
  MISSISSAUGA, SQ. ONE   1-Jan-06   21-Apr-07   Front
3060
  NELSON, B.C.   1-Jan-06   21-Apr-07   Back
3086
  SHERBROOKE, QUEBEC   1-Jan-06   21-Apr-07   Vestibule
3091
  SAINT JOHN N.B.   1-Jan-06   21-Apr-07   Vestibule
3098
  SURREY B.C.   1-Jan-06   21-Apr-07   Front
3100
  SYDNEY RIVER N.S.   1-Jan-06   21-Apr-07   Vestibule
3105
  TORONTO, NORTH PARK   1-Jan-06   21-Apr-07   Front
3106
  TORONTO, DUFFERIN   1-Jan-06   21-Apr-07   Back
3122
  BELLEVILLE, ON   1-Jan-06   21-Apr-07   Vestibule
3123
  BARRIE, ON   1-Jan-06   21-Apr-07   Vestibule
3124
  THUNDER BAY, ON   1-Jan-06   21-Apr-07   Front

2



--------------------------------------------------------------------------------



 



                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
3125
  GATINEAU, PQ   1-Jan-06   21-Apr-07   Front
3130
  BRAMPTON, ONT.   1-Jan-06   21-Apr-07   Vestibule
3131
  OTTAWAS   1-Jan-06   25-Apr-07   Vestibule
3030
  ESTEVAN, SK   1-Jan-06   29-Apr-07   Back
3056
  MONOTON N.B.   1-Jan-06   5-May-07   Front
3109
  VICTORIA, BC   1-Jan-06   9-May-07   Back
3114
  WINDSOR, GATEWAY   1-Jan-06   19-May-07   Vestibule
3099
  SWIFT CURRENT, SASK   1-Jan-06   22-May-07   Front
3083
  SASKATOON, CONFED. PARK   1-Jan-06   28-May-07   Front
3024
  DRYDEN, ONT   1-Jan-06   13-Jun-07   Front
3017
  CHICOUTIMI, PQ   1-Jan-06   15-Jun-07   Back
3021
  DARTMOUTH N.S.   1-Jan-06   20-Jun-07   Back
3053
  MARKHAM   1-Jan-06   1-Jul-07   Vestibule
3059
  NANAIMO   1-Jan-06   10-Jul-07   Vestibule
3061
  NEW GLASGOW N.S.   1-Jan-06   17-Jul-07   Front
3035
  GRANBY, PQ   1-Jan-06   19-Jul-07   Back
3015
  CARBONEAR, NFLD.   1-Jan-06   22-Jul-07   Front
3088
  ST CATHARINES, ONT.   1-Jan-06   28-Jul-07   Back
3093
  MOUNT PEARL   1-Jan-06   21-Aug-07   Vestibule
3133
  COBURG   1-Jan-06   21-Aug-07   Vestibule
3656
  MONTREAL NORD   1-Jan-06   21-Aug-07   Vestibule
3657
  LEDUC   1-Jan-06   21-Aug-07   Vestibule
3107
  TRANSCONA, MANITOBA   1-Jan-06   23-Aug-07   Front
3181
  CAMROSE, ALTA   1-Jan-06   23-Aug-07   Vestibule
3189
  LAVAL, PQ   1-Jan-06   23-Aug-07   Vestibule
3102
  THOMPSON, MANITOBA   1-Jan-06   25-Aug-07   Back
3029
  EDMONTON, CALGARY TRAIL   1-Jan-06   27-Aug-07   Vestibule
3154
  SHERWOOD PARK, ALTA.   1-Jan-06   27-Aug-07   Vestibule
3159
  SCARBOROUGH, ONT.   1-Jan-06   27-Aug-07   Vestibule
3138
  HALIFAX N.S.   1-Jan-06   29-Aug-07   Front
3047
  LAVAL, QUEBEC   1-Jan-06   19-Sep-07   Back
3014
  CAP DE LA MADELEINE, QUE   1-Jan-06   24-Sep-07   Front
3095
  STEPHENVILLE NFLD.   1-Jan-06   27-Sep-07   Front
3153
  ORILLIA, ONT.   1-Jan-06   1-Oct-07   Vestibule
3160
  NIAGARA FALLS, ONT.   1-Jan-06   1-Oct-07   Vestibule
3031
  ETOBICOKE, ONT   1-Jan-06   2-Oct-07   Back
3120
  WOODSTOCK   1-Jan-06   2-Oct-07   Vestibule
3658
  BROOKS   1-Jan-06   2-Oct-07   Front
3659
  MONOTON W   1-Jan-06   2-Oct-07   Vestibule
3019
  ABBOTSFORD   1-Jan-06   4-Oct-07   Vestibule
3040
  KAMLOOPS   1-Jan-06   4-Oct-07   Vestibule
3063
  NORTH BAY, ONT.   1-Jan-06   4-Oct-07   Vestibule
3116
  WINNIPEG, GRANT PARK   1-Jan-06   4-Ocf-07   Vestibule
3161
  OSHAWA   1-Jan-06   4-Oct-07   Vestibule

3



--------------------------------------------------------------------------------



 



                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
3151
  CALGARY SOUTH, ALTA.   1-Jan-06   29-Oct-07   Vestibule
3152
  CAMBRIDGE, ONT.   1-Jan-06   29-Oct-07   Vestibule
3157
  FT. MCMURRAY, ALTA.   1-Jan-06   29-Oct-07   Front
3110
  WELLAND, ONT.   1-Jan-06   31-0ct-07   Back
3034
  GEORGETOWN, ONT.   1-Jan-06   12-Nov-07   Back
3650
  CALGARY (SE)   1-Jan-06   13-Nov-07   Vestibule
3651
  PRINCE GEORGE   1-Jan-06   13-Nov-07   Vestibule
3661
  FORT ST JOHN   1-Jan-06   13-Nov-07   Front
3737
  ATHOLVILLE   1-Jan-06   13-Nov-07   Front
5708
  OKOTOKS   1-Jan-06   13-Nov-07   Vestibule
3049
  LONDON, ARGYLE   1-Jan-06   15-Nov-07   Vestibule
3062
  NEWMARKET, ONT   1-Jan-06   15-Nov-07   Vestibule
3117
  WINNIPEG, UNICITY   1-Jan-06   15-Nov-07   Vestibule
3179
  REG1NA, EAST   1-Jan-06   15-Nov-07   Vestibule
3183
  CRANBROOK, BC   1-Jan-06   15-Nov-07   Vestibule
3194
  RED DEER, SOUTH, A.B.   1-Jan-06   15-Nov-07   Vestibule
3057
  N VANCOUVER, B. C.   1-Jan-06   20-Nov-07   Back
3167
  CHILLIWACK, B.C.   1-Jan-06   26-Nov-07   Vestibule
3186
  PICKERING, ONT   1-Jan-06   29-Nov-07   Vestibule
3054
  MEADOWVALE, ONT.   1-Jan-06   24-Jan-08   Back
3198
  RIMOUSKl, PQ   1-Jan-06   24-Jan-08   Vestibule
3101
  SYDNEY N.S.   1-Jan-06   29-Jan-08   Back
3028
  EDMONTON   1-Jan-06   29-Jan-08   Vestibule
3050
  LONDON (N)   1-Jan-06   29-Jan-08   Vestibule
3118
  WINNIPEG (N)   1-Jan-06   29-Jan-08   Vestibule
3155
  SAULTE STE MARIE   1-Jan-06   29-Jan-08   Vestibule
3645
  MIDLAND   1-Jan-06   29-Jan-08   Vestibule
3649
  FORT ERIE   1-Jan-06   29-Jan-08   Vestibule
3653
  UXBRIDGE   1-Jan-06   29-Jan-08   Front
3738
  NEW MINAS   1-Jan-06   29-Jan-08   Vestibule
3739
  VICTORIAVILLE   1-Jan-06   29-Jan-08   Vestibule
3081
  SACKVILLE N.S.   1-Jan-06   19-Feb-08   Back
3149
  MASCOUCHE, PQ   1-Jan-06   25-Feb-08   Vestibule
3002
  BAIE COMEAU, PQ   1-Jan-06   21-Apr-08   Back
3005
  Brantford, ON   1-Jan-06   21-Apr-08   Vestibule
3008
  BURNABY, B.C.   1-Jan-06   21-Apr-08   Vestibule
3146
  STE. FOY, PQ   1-Jan-06   25-Jun-08   Front
3044
  KIRKLAND, QUEBEC   1-Jan-06   8-Jul-08   Front
3012
  CALGARY,   1-Jan-06   31-Jul-08   Front
3111
  WESTHILL, ONT   1-Jan-06   19-Aug-08   Front
5753
  FORT SASKATCHEWAN   1-Jan-06   19-Aug-08   Vestibule
3113
  WHITBY, ONT.   1-Jan-06   2-Sep-08   Vestibule
3119
  WINNIPEG, ST VITAL   1-Jan-06   10-Sep-08   Vestibule
3078
  RENFREW   1-Jan-06   30-Sep-08   Front

4



--------------------------------------------------------------------------------



 



                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
3115
  WINDSOR, EASTOWN   I-Jan-06   30-Sep-08   Vestibule
5726
  CALGARY, NW   1-Jan-06   30-Sep-08   Vestibule
5789
  AMHEARST   1-Jan-06   30-Sep-08   Vestibule
3009
  CALGARY, WESTBROOK   1-Jan-06   8-Oct-08   Vestibule
3108
  TROIS RIVERES, QUEBEC   1-Jan-06   11-Nov-2008   Vestibule
3655
  Riviere -du-Loop   1-Jan-06   11-Nov-2008   Vestibule
5776
  Dawson Creek   1-Jan-06   11-Nov-2008   Front
5777
  New Westminster   1-Jan-06   11-Nov-2008   Vestibule
5795
  Alma   1-Jan-06   11-Nov-2008   Vestibule
3039
  JOLIETTE, QUEBEC   1-Jan-06   27-Jan-09   Vestibule
3647
  Shawinigart   1-Jan-06   27-Jan-09   Vestibule
3654
  Mississauga Erin Mills   1-Jan-06   27-Jan-09   Vestibule
5742
  Bolton   1-Jan-06   27-Jan-09   Vestibule
5743
  Huntsville   1-Jan-06   27-Jan-09   Front
5806
  Fort Francis   1-Jan-06   27-Jan-09   Front
5811
  Smith Falls   1-Jan-06   27-Jan-09   Front
5832
  Thetford-Mines   1-Jan-06   27-Jan-09   Front
5834
  Terrace   1-Jan-06   27-Jan-09   Back
5839
  Cowansville   1-Jan-06   27-Jan-09   Front
3013
  CALGARY, DEERFOOT   1-Jan-06   28-Jan-09   Vestibule
3027
  EDMONTON,   1-Jan-06   28-Jan-09   Front
3170
  Burlington   1-Jan-06   28-Jan-09   Front
3199
  QUESNEL   1-Jan-06   7-Apr-09   Front
3016
  CHATHAM, ON   1-Jan-06   4-Aug-2009   Vestibule
3023
  DRUMMONDVILLE, QUE   1-Jan-06   4-Aug-2009   Front
3041
  KAPUSKASING,   1-Jan-06   11-Aug-09   Front
1000
  Milton   1-Jan-06   22-Sep-2009   Vestibule
1007
  Kitchener West   1-Jan-06   22-Sep-2009   Vestibule
3740
  Toronto (Rexdale)   1-Jan-06   13-Oct-2009   Vestibule
1013
  Grand Falls   1-Jan-06   11-Nov-2009   Front
1033
  Edmundston   1-Jan-06   11-Nov-2009   Vestibule
5838
  Surrey West (JV)   1-Jan-06   11-Nov-2009   Vestibule
1011
  Trail   1-Jan-06   24-Nov-2009   Front
1022
  Winkler   1-Jan-06   1-Dec-09   Front
1003
  Bridgewater   1-Jan-06   24-Jan-10   Front
1025
  Matane   1-Jan-06   24-Jan-10   Front
1027
  Selkirk   1-Jan-06   24-Jan-10   Vestibule
3042
  KELOWNA B.C.   1-Jan-06   24-Jan-10   Vestibule
3043
  KINGSTON, ONT.   1-Jan-06   24-Jan-10   Vestibule
3070
  PENICTON, B.C.   1-Jan-06   24-Jan-10   Vestibule
3084
  SASKATOON, WILDWOOD   1-Jan-06   24-Jan-10   Vestibule
3104
  TIMMINS, ONT.   1-Jan-06   24-Jan-10   Vestibule
3190
  Saint-Jerome   1-Jan-06   24-Jan-10   Vestibule
5833
  Miramichi   1-Jan-06   24-Jan-10   Vestibule

5



--------------------------------------------------------------------------------



 



                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
5854
  Kenora   1-Jan-06   24-Jan-10   Front
1004
  Toronto Stockyards   1-Jan-06   26-Jan-10   Vestibule
1018
  Port Albernl   1-Jan-06   26-Jan-10   Vestibule
3006
  BROCKVILLE, ONT   1-Jan-06   26-Jan-10   Vestibule
3092
  ST JOHNS NFLD   1-Jan-06   26-Jan-10   Vestibule
3004
  Brandon, MB   1-Jan-06   3-Aug-10   Vestibule
3065
  Orleans, ON   1-Jan-06   3-Aug-10   Vestibule
3089
  St Eustache   1-Jan-06   3-Aug-10   Vestibule
3097
  Sudbury, ON   1-Jan-06   3-Aug-10   Vestibule
3112
  Wetaskiwin, AB   1-Jan-06   3-Aug-10   Vestibule
3003
  BATHURST (RELO)   1-Jan-06   5-Oct-10   Vestibule
1032
  Laval (E)   1-Jan-06   9-Nov-10   Vestibule

                  Wal-Mart   Wal-Mart Store   Commencement   Termination  
Location in Store Store #   Name   Date   Date   at Commencement
1016
  Yarmouth   19-Jan-06   18-Jan-11   Front
1020
  Ste. Agathe   19-Jan-06   18-Jan-11   Front
1038
  Strathroy   19-Jan-06   18-Jan-11   Front
1041
  Napanee   19-Jan-06   18-Jan-11   Front
1043
  Woodstock   19-Jan-06   18-Jan-11   Front
3033
  Gander (Relo)   19-Jan-06   18-Jan-11   Front
1039
  Collingwood   19-Jan-06   18-Jan-11   Vestibule
1040
  St. Georges de Beauce   19-Jan-06   18-Jan-11   Vestibule
1045
  St-Romuald/Charny   19-Jan-06   18-Jan-11   Vestibule
3071
  Peterborough   19-Jan-06   18-Jan-11   Vestibule
3099
  Swiff Current (Relo)   19-Jan-06   18-Jan-11   Vestibule
3110
  Welland (Relo)   19-Jan-06   18-Jan-11   Vestibule
1028
  Drumheller   26-Jan-06   25-Jan-11   Front
1042
  Hamilton (SE)   26-Jan-06   25-Jan-11   Vestibule
1050
  Airdrie   26-Jan-06   25-Jan-11   Vestibule

6



--------------------------------------------------------------------------------



 



SCHEDULE “B”
NEW STORE LICENCE SCHEDULE
WHEREAS Wal-Mart Canada Corp. (the “Licensor”), PCA Photo Corporation of Canada,
Inc. (the “Licensee”) and PCA International Inc., as guarantor, entered into an
Amended and Restated Licence Agreement dated as of the 1st day of January, 2006
(the “Licence Agreement”);
AND WHEREAS the Licensor and the Licensee desire that a further retail store of
the Licensor be made subject to the Licence Agreement;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants, conditions and agreements herein contained, other good and valuable
consideration and the sum of Five Dollars ($5.00) paid by each parry to the
other (the receipt and sufficiency of which are hereby acknowledged), the
parties hereto do hereby covenant and agree, each with the other, as follows:
All of the capitalized terms used in this New Store Licence Schedule shall have
the meanings ascribed to them in the Licence Agreement unless otherwise defined.
The Licensor does hereby grant a non-exclusive licence to the Licensee and the
Licensee does hereby accept such licence in accordance with the Licence
Agreement to carry on a Licensee’s Business in or about Wal-Mart Store # §
located at § (the “Store”). The parties agree that the Licensed Premise in the
Store shall be treated as a [store front/non-store front] location for the
purposes of section 4.1 of the Licence Agreement.
The Commencement Date in respect of the Licensee’s Business located in or about
this Store shall be the date notified by Licensor to Licensee, which notice
shall be given no less than five (5) Business Days in advance. As at the date of
execution of this Licence Schedule, the Commencement Date in respect of the
Licensee’s Business located in or about this Store is expected to be §, 200 §
(the “Currently Expected Commencement Date”). In the event that the aforesaid
notice is not delivered to the Licensee by the Licensor, the Commencement Date
in respect of the Licensee’s Business located in or about this Store shall be
the Currently Expected Commencement Date.
The licence created pursuant to this New Store Licence Schedule shall commence
on the Commencement Date and, subject to earlier termination as provided for in
the Licence Agreement, continue in effect for a term ending at 12:00 midnight on
the day which is five (5) years following the Commencement Date for such
Licensee’s Business (the “Term”).

 



--------------------------------------------------------------------------------



 



2

Upon the execution of this New Store Licence Schedule, the Licensee’s Business
located in or about this Store shall become subject to the terms of the Licence
Agreement.
     IN WITNESS WHEREOF the parties have executed this Licence Schedule this §
day of §, 200§.

                  WAL-MART CANADA CORP.    
 
           
 
  Per:       c/s
 
           
 
      Ken Farrell    
 
      Vice-President, Store Development    
 
                I have authority to bind the corporation.
 
                PCA PHOTO CORPORATION OF CANADA, INC.
 
           
 
  Per:   /s/ David Alexander Jr.   c/s
 
           
 
      David Alexander    
 
      Chairman and C.E.O    
 
                I have authority to bind the corporation.
 
                PCA INTERNATIONAL, INC.
 
           
 
  Per:   /s/ Jay Moore   c/s
 
           
 
      Name: Jay Moore    
 
      Title: SVP International Operations    
 
                I have authority to bind the corporation.

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
FORM OF SALES REPORT
(See attached)

 



--------------------------------------------------------------------------------



 



Submitted By
Ingrid   U\SHARE\UPLOAD\DEC. 05
\Schedule C -Form of Sales Report    

Schedule C
Form of Sales Report
All Stores

                                                      DATE   STORE   ACCT   INV
  VENDOR   COST   PO RETAIL   COMMENT   REPORT   CO company code
12/29/2005
    58039       156       0541       46503             PCA COMMISSION   WM   CAX
12/29/2005
    58039       563       0541       46503             PCA TAX   WM   CAX
12/29/2005
    58039       542       0541       46503             PCA TAX   WM   CAX
12/29/2005
    58039       563       0541       46503             PCA TAX   WM   CAX
12/29/2005
    11000       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11003       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11004       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11007       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11011       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11013       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11018       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11022       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11025       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11027       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11032       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    11033       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13000       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13001       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13002       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13003       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13004       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13005       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13006       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13007       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13008       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13009       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13010       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13011       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13012       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13013       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13014       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13015       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13016       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13017       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13019       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13020       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13021       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13023       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13024       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13026       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13027       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13028       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13029       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13030       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13031       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13032       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13033       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13034       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13035       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13036       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13039       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13040       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13041       699       0546       46503             PCA COMMISSION   WM   CAX

1



--------------------------------------------------------------------------------



 



Submitted By
Ingrid   U\SHARE\UPLOAD\DEC. 05
\Schedule C -Form of Sales Report    

                                                      DATE   STORE   ACCT   INV
  VENDOR   COST   PO RETAIL   COMMENT   REPORT   CO company code
12/29/2005
    13042       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13043       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13044       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13045       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13046       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13047       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13048       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13049       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13050       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13051       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13053       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13054       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13055       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13056       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13057       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13058       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13059       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13060       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13061       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13062       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13063       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13064       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13065       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13066       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13067       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13068       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13069       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13070       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13073       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13074       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13075       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13076       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13077       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13078       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13080       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13081       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13082       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13083       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13084       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13085       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13086       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13087       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13088       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13089       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13090       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13091       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13092       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13093       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13095       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13096       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13097       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13098       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13099       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13100       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13101       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13102       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13104       699       0546       46503             PCA COMMISSION   WM   CAX

2



--------------------------------------------------------------------------------



 



Submitted By
Ingrid   U\SHARE\UPLOAD\DEC. 05
\Schedule C -Form of Sales Report    

                                                      DATE   STORE   ACCT   INV
  VENDOR   COST   PO RETAIL   COMMENT   REPORT   CO company code
12/29/2005
    13105       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13106       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13107       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13108       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13109       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13110       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13111       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13112       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13113       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13114       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13115       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13116       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13117       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13118       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13119       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13120       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13122       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13123       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13124       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13125       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13127       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13129       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13130       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13131       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13133       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13134       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13135       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13136       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13137       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13138       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13139       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13140       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13142       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13143       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13145       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13146       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13147       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13148       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13149       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13150       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13151       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13152       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13153       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13154       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13155       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13157       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13158       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13159       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13160       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13161       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13162       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13163       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13164       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13165       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13166       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13167       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13168       699       0546       46503             PCA COMMISSION   WM   CAX

3



--------------------------------------------------------------------------------



 



Submitted By
Ingrid   U\SHARE\UPLOAD\DEC. 05
\Schedule C -Form of Sales Report    

                                                      DATE   STORE   ACCT   INV
  VENDOR   COST   PO RETAIL   COMMENT   REPORT   CO company code
12/29/2005
    13169       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13170       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13171       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13172       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13173       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13176       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13177       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13178       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13179       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13181       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13183       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13184       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13185       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13186       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13188       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13169       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13190       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13191       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13194       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13195       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13196       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13197       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13198       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13199       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13635       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13636       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13637       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13638       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13639       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13640       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13642       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13645       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13646       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13647       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13649       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13650       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13651       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13653       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13654       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13655       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13656       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13657       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13658       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13659       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13661       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13737       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13738       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13739       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    13740       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15708       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15726       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15742       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15743       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15753       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15776       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15777       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15789       699       0546       46503             PCA COMMISSION   WM   CAX

4



--------------------------------------------------------------------------------



 



Submitted By
Ingrid   U\SHARE\UPLOAD\DEC. 05
\Schedule C -Form of Sales Report    

                                                      DATE   STORE   ACCT   INV
  VENDOR   COST   PO RETAIL   COMMENT   REPORT   CO company code
12/29/2005
    15795       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15806       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15811       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15832       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15833       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15834       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15838       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15839       699       0546       46503             PCA COMMISSION   WM   CAX
12/29/2005
    15854       699       0546       46503             PCA COMMISSION   WM   CAX

5



--------------------------------------------------------------------------------



 



SCHEDULE “D”
DAYS AND HOURS OF OPERATION
In accordance with section 5.02 of the License Agreement, the following sets
forth the days and hours of operation for the Licensee’s Businesses.
Days of Operation:
Licensee’s Business will operate seven (7) days a week, Monday through Sunday,
excluding all holidays on which the applicable Store is closed.
Hours of Operation:
Monday through Friday:
Subject to Licensor’s sole discretion, all Licensee’s Businesses will open at
10:00 AM and operate through 2:00 PM. From 2:00 PM to 3:00 PM, there will be a
posted one (1) hour lunch break in all studios. Operations in all studios will
continue from 3:00 PM to 7:00 PM for total operating hours Monday through Friday
in all studios of eight (8) hours. Within the framework of the eight
(8) operating hours, Licensee will vary the hours of operation on a region by
region and/or province by province basis as the Licensor determines to most
closely match the applicable Store’s hours of operation. Operating hours and all
lunch hours will be prominently posted in all studios and in all advertising and
in-store merchandising materials.
Saturday:
Subject to Licensor’s sole discretion, all Licensee’s Businesses will open at
9:00 AM and operate through 1:30 PM. From 1:30 PM to 2:30 PM, there will be a
posted one (1) hour lunch break in all studios. Operations in all studios will
continue from 2:30 PM to 8:00 PM for total operating hours on Saturday in all
studios often (10) hours. Within the framework of the ten (10) operating hours,
Licensee will vary the hours of operation on a region by region and/or province
by province basis as the Licensor determines to most closely match applicable
Store’s hours of operation. Operating hours and all lunch hours will be
prominently posted in all studios and in all advertising and in-store
merchandising materials.
Sunday:
All studios will open at 10:00 AM and operate through 2:00 PM. From 2:00 PM to
3:00 PM, there will be a posted one (1) hour lunch break in all studios.
Operations in all studios will continue from 3:00 PM to 7:00 PM for total
operating hours on Sunday of eight (8) hours. Within the framework of the eight
(8) operating hours, Licensee will vary the hours of operation on a region by
region and/or province by province basis as the Licensor determines to most
closely match the applicable Store’s hours of operation. If any of the Stores
are open for business less than nine (9) hours on a Sunday, Licensee’s hours of
operation will coincide with the posted store hours in that situation. Operating
hours and all lunch hours will be prominently posted in all studios and in all
advertising and in-store merchandising materials.

 



--------------------------------------------------------------------------------



 



2

Christmas Season:
During the seven (7) week holiday season from approximately November 1st through
December 22nd, Licensee will extend the hours of operation on Monday through
Friday and Sunday to ten (10) hours per day (from eight (8) hours per day) in
consideration of higher traffic and extended store hours by the Licensor. During
this seven (7) week period, operating hours for all seven (7) days of the week
will be from 9:00 AM to 8:00 PM with a posted one (1) hour lunch break from 1:30
PM to 2:30 PM. Within the framework of the ten (10) operating hours per day,
Licensee will vary the hours of operation on a region by region and/or province
by province basis as the Licensor determines to most closely match the
applicable Store’s hours of operation. Operating hours and all lunch hours will
be prominently posted in all studios and in all advertising and in-store
merchandising materials.
Notwithstanding the foregoing, Licensee may provide Licensor with a written
request to adjust the hours of operation in respect of Licensed Premises in
remote locations. Licensor’s approval for such adjustments shall be in its sole,
absolute and unfettered discretion.

 